FILED IN
                                                        1st COURT OF APPEALS
                                                            HOUSTON, TEXAS
                        FIRST COURT OF APPEALS
                                                        3/20/2018 1:43:37 PM
                     INFORMATION SHEET BY COURT REPORTERS
                                                        CHRISTOPHER A. PRINE
                                                                Clerk
You are expected to file the reporter’s record by the original due date. See Tex. R. App. P.35. If
a reporter determines that the due date may not be met, please advise the Clerk of the Court of
Appeals immediately in writing, stating the reason and the due date by which the record will be
filed. Generally speaking, for good cause shown, the Court will grant no more than two
extensions from the original record due date, each extension not to exceed 30 days in regular
appeals and 10 days in accelerated appeals for a total period not to exceed 60 days in regular
appeals and 20 days in accelerated appeals.

Appellate Case Number: 2001-37897               Trial Court Case Number: 01-17-00839-CV

   (1) Is there a Reporter's Record?                                                ✔Y        N

   (2) Are you the only court reporter involved in this appeal?                     ✔Y        N
   If not, please provide the names and addresses of all other court
   reporters below.



   (3) Has the appellant requested that the reporter’s record be prepared or        ✔Y        N
   has the trial court ordered that the record be prepared?

   (4) Please select from the following options:
      A. The appellant has paid for the record.
      B. The appellant has made arrangements to pay for the record
      C. The appellant is appealing as indigent.
      D. The appellant has not paid or made arrangements to pay for the
          record and is not appealing as indigent.

   (5) Extension (fill out if extension is required for any reason other than payment)
    I was unable to file the record in this appeal by ________. I expect the record
   in this appeal to be approximately _______ pages. The record covers
   _______days of testimony. I believe that I can file the record by _________. I
   ask that the court grant an extension until that time for filing the record.
   Additional Comments: ___________________________________________
                              The information sheet uploaded on 2-21-2018 indicated the
                            incorrect status for the appeal. The appellant is appealing indigent
                            and a contest has been filed timely per Rule 145.
Court Reporter's Signature, Full Address, Email Address and Telephone Number:
Delores Johnson 201 Caroline 16th Floor (713) 274-4528
_______________________________________________________________________

_______________________________________________________________________